         Case 1:18-cr-00834-PAE Document 452 Filed 04/02/20 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                     April 1, 2020
REQUEST TO BE FILED UNDER SEAL
BY EMAIL

Honorable Paul A. Engelmayer
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:     United States v. Daniel Hernandez, S5 18 Cr. 834 (PAE)

Dear Judge Engelmayer:

       The Government writes to respectfully request that should the Court grant the defendant’s
motion pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), the Court delay docketing of the order (the
“Order”).

        Delayed docketing of the Order will allow law enforcement agents to ensure that Mr.
Hernandez is transported safely and securely from the facility where he is currently housed to a
residential address previously approved by the Probation Department (the “Residence”). The
Government will alert the Court as soon as Mr. Hernandez has arrived at the Residence, at which
time the Government will have no objection to Order being publicly filed. The Government
respectfully submits that delayed docketing of the Order for a short period of time will ensure the
safety of law enforcement agents and Mr. Hernandez upon his release from custody. The
Government has consulted with Lance Lazzaro, counsel for Mr. Hernandez, who consents to this
request.

                                                     Respectfully submitted,

                                                     GEOFFREY S. BERMAN
                                                     United States Attorney

                                                 by: s/
                                                    Michael D. Longyear
                                                    Jonathan E. Rebold
                                                    Jacob Warren
                                                    Assistant United States Attorneys
                                                    (212) 637-2223 / 2512 / 2264
cc: Lance Lazzaro, Esq. (by email)
    Dawn Florio, Esq. (by email)
